PARDEE, Circuit Judge.
T dissent in this case, because the evidence is not sufficient to prove the guilt of, the appellant, and also because I find the eleventh assignment of error well taken, to wit:
“The court erred in overruling defendant's motion for a new trial because, after the jury had retired for consideration of their verdict on June 10, 1916, at 2:20 p. m., they conveyed to the court on the same afternoon the informa.tion that they were not able to agree and asked to be discharged, and were sent to the jury room for further consideration, and on June 12, 1912, at the hour of 10 o’clock a. m., thé jury again advised "the. court that they were unable to agree and asked to be discharged, and the court thereupon advised the -jury in substance, as follows:
“ ‘The Court: How are you divided as to numbers?
“ ‘A' Juror: Eight to four.
“ ‘The Court: Gentlemen, I sent for you for the purpose of seeing whether you had reached an agreement, and inquire whether you needed any *343additional instructions as to the law in order to clear up any differences between the jurors. Have you any trouble about understanding the charge of the court given you?
‘“A Juror: I have not heard of any.
“ ’The Court: Do the balance of the jurors concur in that statement? You are agreed with reference to the instructions of the court? (No answer.)
“ ‘The Court: Gentlemen, 1 wish to say this to you: That it would be a very peculiar judge who would want to keep a jury out with any desire on Ills part to punish or coerce you in any way. I certainly would not, if T could, coerce any jury into a verdict, because, when I finish telling you the law in the case and commit it to you, I commit it then to 12 men whoso functions are just as important as mine, and who are charged with the province or a duty that is superlatively gravo; and I commit it to 12 men. and Í feel sure the officers have selected you because of your fitness and competency to discharge in a proper way that grave duty; but it might not be out of place for me to say this to you: That-if every case of this district met with the same fate that up to this time this case has met with, it would amount practically to a denial of justice in the courts. Suppose every jury did just what you have done, then men who had cases in this court involving either rights of property or liberty would never move one peg year by year, and docket after docket. I want to say to you that courthouse trials are designed primarily to try, as far as is possible, to do abstract justice. That is primarily the object of courthouse trials; but you know as sensible men, and I know as a sensible man, that absolutely abstract justice does not obtain outside the courts of heaven, because, as long as men are imperfect, imperfection necessarily will creep into trials in the court room. That is why wo hare appellate courts, to correct errors In the trial court. But for that It would he an inexcusable waste of public money to have higher courts sitting in judgment on the courts below. Ho that one of the great objects of having courthouse trials is to end controversies. End them justly, if you can, of course: but end the controversies. In sa.vage countries, where there are no courts, men go out and vindicate their view of the law by their own strong arms; but among civilized people we have got beyond that; and we select certain tribunals to which we submit cases for them to decide, and one of the greatest objects in view is to end controversies, and it ought to be done. Why, if all of these litigants in this court had to come back court after court, time after time, it would be an endless proposition. There is going to be some jury somewhere that is going to decide the ease and get over with it. You gentlemen may not do it; but, if you fail to do it, there will come another jury that will, and the people will not be put to the expense of bringing witnesses here and summoning jurors from the various walks of life to try the case. Now, you gentlemen are divided as to what your verdict will be. T believe I can say, from looking on your faces, and 1 have had a very fair chance in judging men, and there is no man on the jury that would suffer his pride of opinion — because lie had said a tiling — to stand in his way, and because he said a thing not to yield to reason. Re-examine the ground, and see if you cannot agree. You know there is all the difference in the world between firmness and stubbornness. Now, the most stubborn thing on the face of this earth is a jackass. Now, a man can be firm, and a man may be stubborn. I have respect for a man that is firm in his belief, but not that much (snaps fingers) for a stubborn man. He has said the horse is 17 feet high, and he is going to stick to it. Now, I can look at you gentlemen and feel that you are not that way. I never try a ease in court that 1 do not frequently change opinion, and I would have a contempt for myself if some brother of the bar should convince me 1 was in error and I would not instantly correct it. One of the highest forms of integrity is intellectual integrity, and we all admire the man who will throw aside pride of opinion and do what he thinks right, no matter what the result will be. If I was in the minority, I would carefully go over the ground again, and see if by chance I. have not happened to be mistaken and if the real wisdom of the situation wasn’t perhaps with the majority of the jury. Now, gentlemen, I have made those remarks to you because l feel an interest in every controversy in *344every court over which I preside. Of course, I wish you to understand that, if you have taken a position you cannot abandon without a violation of your oath and conscience, I do not expect you to abandon it, and. I say that to you with all emphasis. But I don’t want you to forget that a courthouse trial is not only to do justice, if you can, but to settle controversies. Why the United States might as well by special statute abolish the court of the Western district of Texas if juries are never to agree. Gentlemen, I don’t want to punish you, but I want you to go over the ground again, as men who are willing to do what is right, whether you have announced yourself on one position or not. The game fellow doesn’t hesitate to say, “I am wrong” when he is wrong. Now, gentlemen, I am about through with this court here, and after X am I have to keep on working, and I am sure you are as willing - to work as I am, and I hope you will reach a verdict one way or the other. Come this way, gentlemen.’
“To which action of the court the defendant duly excepted, and still excepts, because the effect of said charge operated as a moral coercion, and the verdict of the jury brought in thereafter, finding the defendant guilty, was not their verdict, but the verdict of the court; the jury having under said statement theretofore set out substituted the will and judgment of the court for their own will and judgment.”